EXHIBIT 10.14

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made and entered into
by and between USANA Health Sciences, Inc., a Utah corporation (“Borrower”) and
Bank of America, N.A., a national banking association (“Bank”).

 

Recitals

 

A.    Borrower and Bank are parties to that certain Credit Agreement dated
March 26, 2001, as amended by that certain letter agreement dated January 25,
2002, by that certain First Amendment to Credit Agreement dated as of April 17,
2002, by that certain letter agreement dated May 8, 2002, by that certain letter
agreement dated July 23, 2002 and by that certain Second Amendment to Credit
Agreement dated as of August 21, 2002, by that certain Third Amendment to Credit
Agreement dated as of December 27, 2002, and by that certain Consent and Fourth
Amendment to Credit Agreement dated as of July 8, 2003 (as amended or otherwise
modified, the “Credit Agreement”) pursuant to which, among other things, Bank
made available a revolving line of credit in the amount of $12,500,000 and a
term loan to Borrower in the amount of $10,000,000.

 

B.    Borrower has requested that Bank amend the Credit Agreement to permit
Borrower to purchase, retire, or redeem its capital stock in an additional
aggregate amount of $6,000,000, which Bank has agreed to do on the terms and
conditions herein contained.

 

NOW THEREFORE, in consideration of the foregoing, Borrower and Bank agree as
follows:

 

Agreement

 

1.     DEFINED TERMS.  Capitalized terms not otherwise defined herein shall have
the meanings given in the Credit Agreement.

 

2.     AMENDMENTS TO CREDIT AGREEMENT.  The Credit Agreement is amended as
follows:

 

(a)   Amendment to Section 9.6.  In Section 9.6(a), the reference to the amount
of $12,000,000 is deleted and a reference to the amount of $18,000,000 is
substituted in its stead.

 

(b)   Amendment to Section 9.7.  In Section 9.7(b), the reference to the amount
of $12,000,000 is deleted and a reference to the amount of $18,000,000 is
substituted in its stead.

 

3.     CONDITIONS TO EFFECTIVENESS.  Notwithstanding anything contained herein
to the contrary, this Amendment shall not become effective until each of the
following conditions is fully and simultaneously satisfied:

 

(a)   Delivery of Amendment.  Borrower and Lender shall have executed and
delivered counterparts of this Amendment to each other;

 

(b)   Corporate Authority.  Lender shall have received such evidence of
corporate authority and action as Lender shall request demonstrating that the
execution, delivery and performance of this Amendment has been duly authorized
by Borrower;

 

(c)   Representations True; No Default.  The representations of Borrower as set
forth in Article 7 of the Credit Agreement shall be true on and as of the date
of this Amendment with the same force and effect as if made on and as of this
date.  No Event of Default and no event which, with notice or lapse of time or
both, would constitute an Event of Default, shall have occurred and be
continuing or will occur as a result of the execution of this Amendment; and

 

--------------------------------------------------------------------------------


 

(d)   Other Documents.  Lender shall have received such other documents,
instruments, and undertakings as Lender may reasonably request.

 

4.     REPRESENTATIONS AND WARRANTIES.  Borrower hereby represents and warrants
to Lender that each of the representations and warranties set forth in Article 7
of the Credit Agreement is true and correct in each case as if made on and as of
the date of this Amendment and Borrower expressly agrees that it shall be an
additional Event of Default under the Credit Agreement if any representation or
warranty made hereunder shall prove to have been incorrect in any material
respect when made.

 

5.     NO FURTHER AMENDMENT.  Except as expressly modified by this Amendment,
the Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect and the parties hereby ratify their respective obligations
thereunder.

 

6.     RESERVATION OF RIGHTS.  Borrower acknowledges and agrees that the
execution and delivery by Bank of this Amendment shall not be deemed to create a
course of dealing or otherwise obligate Bank to forbear or execute similar
amendments under the same or similar circumstances in the future.

 

7.     MISCELLANEOUS.

 

(a)           This Amendment comprises the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior oral or written
agreements, representations or commitments.

 

(b)           This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same Agreement.

 

(c)           This Amendment and the rights and obligations of the parties
hereto shall be construed and interpreted in accordance with the internal laws
of the State of Washington.

 

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

Dated as of September 1, 2003.

 

Borrower:

Bank: 

 

 

USANA HEALTH SCIENCES, INC.

BANK OF AMERICA, N.A.

 

 

 

 

/s/ Gilbert A. Fuller

 

/s/ Mark N. Crawford

 

Gilbert A. Fuller, SVP & CFO

Mark N. Crawford, Senior Vice President

 

2

--------------------------------------------------------------------------------